Citation Nr: 1204542	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran (the appellant) served on active duty from February 1985 to May 2005. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals  (Board) from a February 2006 rating decision of the VA Regional Office in Wichita, Kansas that granted service connection for disorders that included right knee and right ankle disabilities.  The Veteran has appealed the issues of entitlement to initial evaluations in excess of 10 percent.  

In February 2009, and July 2010, the Board remanded these claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 Remand, the Board directed that magnetic resonance imaging studies (MRI's) of the Veteran's right knee, performed in May 2008, and his right ankle, performed in November 2008, be obtained.  The Veteran's May 2008 right knee MRI report has been obtained.  However, the November 2008 right ankle MRI has not been obtained, rather, a December 2008 VA progress note was obtained which mentions findings in the November 2008 MRI.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO/AMC should either obtain the actual November 2008 right ankle MRI, or make a determination that this report is unavailable.  

The Board's July 2010 Remand also noted the following: in February 2009, the Board remanded the claims for additional development.  The February 2009 Remand requested that the Veteran be examined, and stated that the examiner was to specify whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee and ankle disabilities.  The examiner was to specifically indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner was to express functional loss in terms of additional degrees of limitation of motion beyond that clinically shown.  A review of an October 2009 VA examination report showed that the examiner did not address the criteria noted above in full.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board therefore directed that the Veteran should be re-examined by VA.  Citing Stegall.

In August 2010, the Veteran was afforded another VA examination.  A review of the examination report shows that the examiner indicated that he had reviewed the Veteran's C-file, to include MRI's of the Veteran's right knee, and right ankle, both performed in 2008 (in fact, it appears that the examiner reviewed the aforementioned December 2008 VA progress note, which discussed the findings in the November 2008 right ankle MRI).  With regard to the factors as described in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the examiner merely stated, for both the right knee and the right ankle, "There was no additional limitation observed following repetitive use."  

The August 2010 VA examination report does not contain findings as to functional loss that are sufficient for ratings purposes, and it is not in substantial compliance with the Board's July 2010 Remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Accordingly, a remand is required to afford the Veteran another examination.  Stegall.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should attempt to obtain the Veteran's MRI report for his right ankle performed in November 2008.  Attempts to retrieve this report must continue until it is obtained, or until such time as the RO/AMC concludes that the report is unavailable, and that further attempts to obtain it would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

2.  Schedule the Veteran for an orthopedic examination to evaluate his right knee and right ankle disorders.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

a)  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and the right ankle are used repeatedly over a period of time.  The orthopedic examiner should comment on the presence or absence of associated pain, weakened movement, excess fatigability, incoordination, muscle atrophy, and the functional loss resulting from any such manifestations. 

b)  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of- motion loss due to any weakened movement, excess fatigability or incoordination. 

c)  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state. 

All findings must be supported by rationale. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, the claims should be readjudicated.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


